Motion by appellant to strike from the brief of the amicus cwriae all the matter beginning with the words “ the following ” in the third paragraph on page 4 and ending with the words “ staff member ” at the end of the last complete paragraph on page 8. Motion granted. If the facts stated in the amicus cwriae brief are factually correct they should be established on the hearing which has been ordered in the decision of this court herewith upon the appeal from the order of the Family Court dated February 27, 1974. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.